Citation Nr: 0518837	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  04-03 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a plot or interment allowance.  


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from August 
1973 to August 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  A certificate of death shows that the veteran 
died in May 2003.  The appellant is the veteran's widow. 

The RO paid $300.00 for funeral costs and $425.00 for 
transportation costs.  It denied the appellant's claim for 
additional payment.  In September 2004, the RO sent the 
appellant a statement of the case on the issue of entitlement 
to a burial allowance greater than $725.00.  In February 
2005, the RO sent the appellant a letter explaining the 
evidence needed to substantiate a claim for a higher burial 
allowance.  She has not filed a timely substantive appeal or 
responded to the February 2005 letter.  

The Board may only exercise jurisdiction over an issue after 
an appellant has filed both a timely notice of disagreement 
to a rating decision denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 2002); Roy v. 
Brown, 5 Vet. App. 554 (1993).  In view of the foregoing, 
this decision is limited to the issue certified for appellate 
review: entitlement to a plot or interment allowance.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of her claim and has notified 
her of the information and evidence necessary to substantiate 
her claim.  

2.  The veteran was interred in a national cemetery.  


CONCLUSION OF LAW

The criteria for a plot or interment allowance have not been 
met.  38 U.S.C.A. § 2303(b) (West 2002).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to her claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (herein "VCAA"), Pub. L. No. 106-475, 114 Stat. 
2096.  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  However, the law 
provides that VA is not required to provide assistance to a 
claimant if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2) (West 2002).  

In this case, the RO did not comply with the relevant 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002), and its implementing regulation, codified at 38 C.F.R. 
§§ 3.159 (2004), to include VA's enhanced its duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim.  However, the VCAA recognizes certain 
circumstances where VA will refrain from or discontinue 
providing assistance.  VA is not required to provide 
assistance if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a)(2) (West 2002).  The enactment of the 
VCAA has no material effect on adjudication of the claim 
currently before the Board.  The law, not the evidence, 
controls the outcome of this appeal (see Sabonis v. Brown, 6 
Vet. App. 426 (1994)). In Dela Cruz v. Principi, 15 Vet. App. 
143 (2001), the Court held that the enactment of the VCAA 
does not affect matters on appeal when the question is one 
limited to statutory interpretation.  See also Manning v. 
Principi, 16 Vet. App. 534, 542 (2002); Mason v. Principi, 16 
Vet. App. 129 (2002).

Based on the foregoing, the Board finds that, in the 
circumstances of the appellant's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 541 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, the VCAA does not apply).  Thus, no additional 
assistance or notification to the appellant is required based 
on the facts of the instant case, which are not in dispute.  
There has been no prejudice to the appellant that would 
warrant a remand, and her procedural rights have not been 
abridged.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The veteran served on active duty from August 1973 to August 
1975.  He served overseas for over a year.  The separation 
document shows he was assigned to the United States Army, 
Europe.  There is no competent evidence of Vietnam service.  

At the time of the veteran's death, his service-connected 
disabilities were an avulsion fracture of the right great 
toe, rated as 30 percent disabling; status post right ankle 
injury, rated as 20 percent disabling; chondromalacia of the 
left patella, rated as 20 percent disabling; and 
chondromalacia of the right patella, rated as 10 percent 
disabling.  He was determined to be totally disabled, for 
compensation purposes, based on individual unemployability, 
effective in January 2002.  

The death certificate shows that the veteran died in May 
2003, at age 48.  The immediate cause of death was cardiac 
arrest.  Conditions leading to the immediate cause of death 
were coronary artery disease, hypertension, and Type II 
diabetes.  An other significant factor was morbid obesity.  A 
physician signed the certificate, so it constitutes competent 
medical evidence as to the factors causing the veteran's 
death.  38 C.F.R. § 3.159(a)(1) (2004).  

The veteran was buried in a national cemetery.  

The law provides a plot or interment allowance for a veteran 
who is not buried in a national cemetery or other cemetery 
under the jurisdiction of the United States.  38 U.S.C.A. 
§ 2303(b) (West 2002).  Since the veteran was undisputedly 
buried in a national cemetery, there is no entitlement to a 
plot or interment allowance, as a matter of law.  The claim 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  


ORDER

A plot or interment allowance under 38 U.S.C.A. § 2303(b) is 
denied.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


